DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 3, please replace “the total” with “a total”.  

Claim 1 is objected to because of the following informalities:  In line 6, please replace “the propylene” with “a propylene”.  

Claim 1 is objected to because of the following informalities:  In line 8, please replace “the total” with “a total”.  

Claim 1 is objected to because of the following informalities:  In line 10, please replace “the total” with “a total”.  

Claim 1 is objected to because of the following informalities:  In line 12, please replace “whereby” with “wherein”.  

Claim 1 is objected to because of the following informalities:  In line 12, please replace “the range” with “a range”.  

Claim 1 is objected to because of the following informalities:  In line 17, please replace “the range” with “a range”.  

Claim 1 is objected to because of the following informalities:  On page 3, line 4, please replace “the total” with “a total”.  

Claim 2 is objected to because of the following informalities:  In line 12, please replace “the weight” with “a weight”.  

Claim 2 is objected to because of the following informalities:  In line 17, please replace “the range” with “a range”.  
Claim 3 is objected to because of the following informalities:  In line 2, please replace “the MFR2-ratio” with “a MFR2-ratio”.  

Claim 3 is objected to because of the following informalities:  In line 2, please replace “the MFR2” with “a MFR2”.  

Claim 3 is objected to because of the following informalities:  In line 3, please replace “the MFR2” with “a MFR2”.  

Claim 4 is objected to because of the following informalities:  On page 4, line 5, please replace “the total” with “a total”.  

Claim 4 is objected to because of the following informalities:  On page 4, line 6, delete “having”.  

Claim 4 is objected to because of the following informalities:  On page 4, line 7, please replace “the total” with “a total”.  

Claim 4 is objected to because of the following informalities:  On page 4, line 10, please replace “the range” with “a range”.  

Claim 4 is objected to because of the following informalities:  On page 4, line 13, please replace “the range” with “a range”.  

Claim 4 is objected to because of the following informalities:  On page 4, line 19, please replace “whereby copolymer” with “wherein the copolymer”.  

Claim 4 is objected to because of the following informalities:  On page 4, line 19, please replace “density of in the” with “density in a”.  

Claim 4 is objected to because of the following informalities:  On page 4, line 20, please replace “the range” with “a range”.  

Claim 4 is objected to because of the following informalities:  On page 5, line 4, please replace “the total” with “a total”.  

Claim 4 is objected to because of the following informalities:  On page 5, line 7, please replace “MFR2 in the” with “MFR2 in a”.  

Claim 4 is objected to because of the following informalities:  On page 5, line 11, please replace “the range” with “a range”.  

Claim 7 is objected to because of the following informalities:  In lines 1 and 2, please replace “being a film which” with “wherein the article is”.  

Claim 8 is objected to because of the following informalities:  In line 1, please insert “unoriented mono-layered or multi-layered”.  

Claim 16 is objected to because of the following informalities:  In line 1, please replace “being” with “wherein the article is”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 at line 3 recites a range with an upper bound of “less than 80.0 wt %”.  Claim is indefinite because it is unclear where the upper bound lies exactly, and one of ordinary skill in the art would have be apprised of the scope of the claim.  Dependent claims are subsumed under the rejection.  

Claim 1-13 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim in line 15 recites a range with lower bound of “from more than 20.0 wt %”.  Claim is indefinite because it is unclear where the lower bound lies exactly, and one of ordinary skill in the art would have be apprised of the scope of the claim. 

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim recites ratio in a range of “from less than 80:more than 20 to 51:49”.  A range with open-ended upper and lower bounds renders the claim indefinite because it is unclear where the limits of said range lie exactly.  Consequently, one of ordinary skill in the art would have be apprised of the scope of the claim. 

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim on page 4, line 1 recites a range with an upper bound of “less than 80.0 wt %”.  Claim is indefinite because it is unclear where the upper bound lies exactly, and one of ordinary skill in the art would have be apprised of the scope of the claim. 

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  On page 4, line 12, claim recites a xylene cold soluble range with a lower bound of “equal to or higher than 130 ºC” and an upper bound of “equal to or lower than 140 ºC”.  Claim is indefinite because it is unclear where the lower and upper bounds lie exactly, and one of ordinary skill in the art would have be apprised of the scope of the claim. 

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  On page 4, line 15, claim recites a crystallization temperature range with a lower bound of “equal to or higher than 85 ºC” and an upper bound of “equal to or lower than 100 ºC”.  Claim is indefinite because it is unclear where the lower and upper bounds lie exactly, and one of ordinary skill in the art would have be apprised of the scope of the claim. 

Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim on page 4, line 17 recites a range with lower bound of “from more than 20.0 wt %”.  Claim is indefinite because it is unclear where the lower bound lies exactly, and one of ordinary skill in the art would have be apprised of the scope of the claim. 


Claim 4 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  On page 5, line 10, claim recites a xylene cold soluble range with a lower bound of “equal to or higher than 120 ºC” and an upper bound of “equal to or lower than 140 ºC”.  Claim is indefinite because it is unclear where the lower and upper bounds lie exactly, and one of ordinary skill in the art would have be apprised of the scope of the claim. 

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim in line 2 recites a range with an upper bound of “less than 100 ºC”.  Claim is indefinite because it is unclear where the upper bound lies exactly, and one of ordinary skill in the art would have be apprised of the scope of the claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gahleitner et al. (US 2019/0225723).  
Gahleitner et al. discloses a polymer composition comprising:  (A) a terpolymer comprising units derived from propylene, 1.0 wt % of units derived from ethylene, 9.0 wt % of units derived from 1-butene wherein the terpolymer exhibits a melt index of 1.9 g/10 min, (B) up to 25 wt % of an ethylene-based plastomer having a density of 0.822 g/cm3 and a melt index of 30 g/10 min, and up to 5 wt % of a nucleating agent and antioxidants.   The terpolymer is prepared in the presence of a Ziegler-Natta catalyst, and the composition is prepared by combining the terpolymer with the ethylene-based plastomer and additives.  

Claims 1, 2, 5-7, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata et al. (WO 2011/064119).  
Hirata et al. teaches a composition comprising:  (A) 60-94 wt % copolymer of propylene with one or more comonomers selected from ethylene and a C4-C8 alpha olefin, (B) 2-20 wt % (co)polymer of 1-butene, and (C) 1-20 wt % plastomeric polyolefin.  The copolymer (A) comprises a blend of 15-60 wt % of a copolymer of propylene with a C4-C8 alpha olefin and 40-85 wt % of a copolymer of propylene, 14.5 to 25 wt % of C4-C8 alpha olefin, and 0.5 to 3 wt % of ethylene such that a total content of C4-C8 alpha olefin is higher than 10 wt %.  The copolymers of propylene are prepared by Ziegler-Natta polymerization and have a melt flow rate (MFR) in a range of 0.5 to 15 g/10 min.  The plastomeric polyolefin is an ethylene copolymer of ethylene with up to 45 wt % of a comonomer selected from 1-butene or 1-octene.  
Exemplary invention is a composition wherein component (A) comprises: (A1) 30 wt  % of a copolymer of propylene and 1-butene and (A2) 70 wt % of a copolymer of propylene, 1 wt % of ethylene, and 16 wt % of butene wherein component (A) has a MFR of 5.5 g/10 min and 
	The composition is used to prepare a multilayer film having an a/b/c/ structure wherein layer (a) comprises a blend of component (A), (B), and (C).  The initial extruded film is unoriented.   

Claims 1, 6-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Defoer et al. (WO 2016/091925).
Defoer et al. teaches a propylene-plastomer blend comprising 80-93 wt % of a propylene polymer and 7-20 wt % of an ethylene based plastomer and a process of manufacturing from the propylene-plastomer blend.  A useful propylene polymer is available as TD210CF and contains a polypropylene-ethylene-butene terpolymer having a melt flow rate (MFR) of 6 g/10 min and 200 ppm calcium stearate as an acid scavenger (page 19, line 25).  According to inventors, a terpolymer has an ethylene content in a range of 0.1 wt % to 3 wt % (page 7, line 4) and a butene content in a range of 6-10.5 wt % (page 7, line 12).  One of ordinary skill in the art would have found it obvious that the terpolymer of TD210CF is similar in constitution.  The ethylene based plastomer is commercially available as Queo plastomers and Vistamaxx 3000, all of which have a density in a range of about 0.87 to 0.91 g/cm3 and a MFR in a range of about 3-10 g/10 min.  While working examples do not disclose a composition comprising a polypropylene-ethylene-butene terpolymer, one of ordinary skill in the art would have found it obvious to make a propylene-plastomer blend comprising a polypropylene-ethylene-butene terpolymer since inventors teach use of TD210CF as a propylene suitable for making inventive compositions.  The person of ordinary skill in the art also would have found it obvious to use the composition to prepare single layer and multilayer non-oriented cast film (page 12, lines 1-4).  The person of ordinary skill in the art would have found it obvious to make such film exhibiting properties described in instant claims 9-13, especially in view of the fact that films are prepared from substantially the same materials set forth in instant claims.  
Conclusion
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to obviate claim objections and rejection under 35 U.S.C. 112(b), supra, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
February 4, 2022